Name: COMMISSION REGULATION (EC) No 423/96 of 7 March 1996 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of large-flowered roses originating in Morocco
 Type: Regulation
 Subject Matter: trade;  EU finance;  tariff policy;  Africa;  agricultural activity
 Date Published: nan

 8 . 3 . 96 EN Official Journal of the European Communities No L 59/19 COMMISSION REGULATION (EC) No 423/96 of 7 March 1996 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of large-flowered roses originating in Morocco during that period, the prices of the import product have been below that level ; Whereas Commission Regulation (EC) No 2524/95 (^ fixes the Community producer prices for carnations and roses for the application of the import arrangements; Whereas Commission Regulation (EEC) No 700/88 (% as last amended by Regulation (EEC) No 2917/93 Q, lays down the detailed rules for the application of the arrangements; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (8), as last amended by Regulation (EC) No 1 50/95 (9), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies; whereas detailed rules on the application and determination of these conversions were set by Commission Regulation (EEC) No 1068/93 (10), as last amended by Regulation (EC) No 2853/95 ("); Whereas, on the basis of prices recorded pursuant to Regulations (EEC) No 4088/87 and (EEC) No 700/88 , it must be concluded that the conditions laid down in Article 2 (2) of Regulation (EEC) No 4088/87 for suspension of the preferential customs duty are met for large-flowered roses originating in Morocco; whereas the Common Customs Tariff duty should be re-established, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel , Jordan and Morocco ('), as amended by Regulation (EEC) No 3551 /88 (2), and in particular Article 5 (2) (b) thereof, Whereas Regulation (EEC) No 4088/87 lays down the conditions for applying a preferential duty on large ­ flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports into the Community of fresh cut flowers; Whereas Council Regulation (EC) No 1981 /94 (3), as last amended by Regulation (EC) No 3057/95 (4), opens and provides for the administration of Community tariff quotas for cut flowers and flower buds, fresh , originating in Cyprus, Jordan, Morocco and Israel respectively; Whereas Article 2 of Regulation (EEC) No 4088/87 provides, on the one hand, that for a given product of a given origin, the preferential customs duty is to be applicable only if the price of the imported product is at least equal to 85 % of the Community producer price; whereas, on the other hand, the preferential customs duty is, except in exceptional cases, suspended and the Common Customs Tariff duty introduced for a given product of a given origin : (a) if, on two successive market days, the prices of the imported product are less than 85 % of the Community producer price in respect of at least 30 % of the quantities for which prices are available on representative import markets; or (b) if, over a period of five to seven successive market days, the prices of the imported product are alterna ­ tively above and below 85 % of the Community producer price in respect of at least 30 % of the quantities for which prices are available on the representative import markets and if, for three days HAS ADOPTED THIS REGULATION: Article 1 For imports of large-flowered roses (CN codes ex 0603 10 11 and ex 0603 10 51 ) originating in Morocco, the preferential customs duty fixed by Regulation (EC) No 1981 /94 is hereby suspended and the Common Customs Tariff duty is hereby re-established . Article 2 This Regulation shall enter into force on 8 March 1996. O OJ No L 258 , 28 . 10 . 1995, p. 42 . (6) OJ No L 72, 18 . 3 . 1988, p. 16. O OJ No L 264, 23. 10 . 1993, p. 33 . (8) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 22, 31 . 1 . 1995, p. 1 . H OJ No L 108 , 1 . 5. 1993, p. 106. (") OJ No L 299, 12. 12 . 1995, p. 1 . (') OJ No L 382, 31 . 12. 1987, p. 22. (2) OJ No L 311 , 17. 11 . 1988 , p. 1 . (3) OJ No L 199, 2. 8 . 1994, p. 1 . (4) OJ No L 326, 30. 12. 1995. No L 59/20 EN Official Journal of the European Communities 8 . 3 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 March 1996. For the Commission Franz FISCHLER Member of the Commission